Name: Council Regulation (EEC) No 3529/86 of 17 November 1986 on protection of the Community' s forests against fire
 Type: Regulation
 Subject Matter: environmental policy;  deterioration of the environment;  forestry
 Date Published: nan

 21 . 11 . 86 Official Journal of the European Communities No L 326/5 COUNCIL REGULATION (EEC) No 3529/86 of 17 November 1986 on protection of the Community's forests against fire Whereas before the end of a five-year period the measures taken must be reviewed in the light, inter alia, of the experience acquired and the results obtained ; Whereas the Community should help to finance Commu ­ nity schemes for the protection of forests against fire ; Whereas, given the innovatory nature of some of the measures provided for, it is appropriate to review the financial aspects of this Regulation after a period of two years, to enable any necessary budgetary adjustments to be made ; Whereas the Treaty has not provided for all the powers necessary for this purpose, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas forests play an essential part in maintaining fundamental balances, particularly as regards soil , water, climate, fauna and flora ; whereas they therefore contri ­ bute to safeguarding and promoting the development of agriculture, a sector in which production conditions and, in some cases, the very existence of activity depend largely on the presence and health of neighbouring forests ; Whereas the forests of the Community have been serio ­ usly damaged by fire ; whereas the situation is increa ­ singly giving grounds for concern ; Whereas the protection of forests against fire is thus a matter of particular importance and urgency in the Community ; whereas the Community must contribute to the improvement of such protection ; Whereas Member States must be encouraged to reinforce forest fire prevention measures in order to reduce the number and the scale of outbreaks of fire ; Whereas, by encouraging the development of fire preven ­ tion techniques, equipment and products, Member States will be able to reduce the number and scale of forest . fires ; Whereas the implementation of forest fire prevention measures will be more effective if backed up by supple ­ mentary measures to encourage harmonization of techni ­ ques and equipment, including coordination of the neces ­ sary research ; Whereas to facilitate implementation of the measures envisaged, provision should be made for a procedure establishing close cooperation between the Member States and the Commission : Article 1 A Community scheme is hereby established to protect forests against fire, hereinafter referred to as 'scheme', in order to provide increased protection for forests in the Community and thereby contribute to safeguarding in particular the productive potential of agriculture. Article 2 1 . The scheme shall cover the following preventive measures : (a) encouragement for forestry operations designed to reduce the risk of fire ; (b) encouragement for the purchase of brush-clearance equipment where indispensable ; (c) the provision of forest roads, fire belts and water supplies ; (d) the installation of fixed or mobile look-out structures ; (e) the organization of information campaigns ; (f) assistance in establishing interdisciplinary data ­ gathering centres and assistance for subsequent ana ­ lytical surveys of the data gathered . These measures shall be supplemented by the following :  encouragement for the training of highly specialized personnel ,  encouragement for the harmonization of techniques and equipment,  co-ordination of the research necessary for implemen ­ ting the measures referred to in the first and second indents . (') OJ No C 187, 13 . 7. 1983, p . 9 . (2) OJ No C 172, 2. 7 . 1984, p . 87 . (3) OJ No C 358, 31 . 12. 1983, p. 50 . No L 326/6 Official Journal of the European Communities 21 . 11 . 86 2. The detailed rules and criteria for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 7 of Council Regulation (EEC) No 3528/86 of 17 November 1986 on the protec ­ tion of the Community's forests against atmospheric pollution ('). Article 3 1 . Before 1 November each year, Member States shall submit to the Commission, in respect of the following year, their programmes or projects to increase the protec ­ tion of forests against fire . For the first year, these programmes or projects shall be submitted within three months of the entry into force of this Regulation . The programmes or projects shall : (a) specify the geographical areas concerned ; (b) describe the existing situation ; (c) describe the objectives to be attained and state priori ­ ties ; (d) contain an estimate of the costs and necessary finan ­ cial resources with, where appropriate, an indication of the projected expenditure rate ; (e) contain an assessment of the beneficial effects of the programme or project on the general state of the forests concerned . 2 . The detailed rules and criteria for the implementa ­ tion of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 7 of Regulation (EEC) No 3528/86 . Article 4 1 . The Committee on Forest Protection set up under Article 6 of Regulation (EEC) No 3528/86 shall be consulted, within the meaning of Article 8 of the said Regulation, on :  all measures that the Member States intend to adopt pursuant to this Regulation ,  all the programmes or projects referred to in Article 3 of this Regulation, prior to any Commission Decision on those programmes or projects, in particular on the granting of Community aid . 2 . The Committee may examine, within the meaning of Article 8 of Regulation (EEC) No 3528/86 any other question within the scope of this Regulation raised by its Chairman either on his own initiative or at the request of a representative of a Member State . Article 5 1 . The duration of the scheme shall be five years as from 1 January 1987. 2 . The Community shall participate in this scheme up to the limit of the appropriations entered to this effect in the general budget of the European Communities and in accordance with the terms of this Regulation . The esti ­ mated cost of the scheme to the Community for the period concerned is 20 million ECU. 3 . Before July 1989 , and on the basis of the 1987 and 1988 reports referred to in Article 9, the Council , acting on a proposal from the Commission, shall re-examine the financial aspects of this Regulation . 4. Before expiry of the period referred to in paragraph 1 , this Regulation shall be reviewed by the Council , acting on a proposal from the Commission . Article 6 The Community financial contribution to the measures involved in the scheme shall be as follows : Preventive and supplementary measures (Article 2) : Maximum of 30 % of the expenditure approved by the Commission . Article 7 Member States shall designate the authorities and agen ­ cies empowered to carry out the measures adopted in accordance with this Regulation as well as the authorities and agencies to which the Commission will reimburse the sums corresponding to the Community's financial contri ­ bution . Article 8 Member States shall adopt, in accordance with their national laws, regulations and administrative provisions, the measures necessary to :  ensure that the operations financed by the Commu ­ nity are actually carried out and that they are carried out in the proper manner,  prevent irregularities,  recover sums lost as a result of any irregularity or negligence . Member States shall provide the Commission with all the necessary information and shall make any arrangements which may facilitate the checks, including on-the-spot inspections, which the Commission considers appropriate for the purposes of managing Community financing. Member States shall inform the Commission of the arrangements made to this end . Article 9 The Commission shall submit an annual report to the European Parliament and the Council on the progress in the field covered by this Regulation . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') See page 2 of this Official Journal . 21 . 11 . 86 Official Journal of the European Communities No L 326/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1986 . For the Council The President M. JOPLING /